 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                     No. 2:18-cv-3089 MCE AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          By order issued August 12, 2019, plaintiff’s complaint was dismissed, and he was directed

18   to file an amended complaint within thirty days. ECF No. 16. More than thirty days from that

19   date have now passed, and plaintiff has not filed an amended complaint. Instead, on August 26,

20   2019, plaintiff filed a motion to disqualify a magistrate judge in a completely different action

21   (ECF No. 17), and on September 13, 2019, plaintiff filed objections to the court’s denial of his

22   motion to disqualify (ECF No. 20).

23          The court notes that on September 17, 2019, its September 3, 2019 order denying

24   plaintiff’s motion to disqualify was returned to the court as undeliverable. There is no indication

25   in the record, however, that the August 12 order directing plaintiff to file an amended complaint

26   was not received by plaintiff. Accordingly, the court finds that plaintiff was well aware of his

27   obligation to file an amended complaint within thirty days. Moreover, the fact that plaintiff has

28   instead filed other, unrelated documents since the court directed him to file an amended complaint
                                                        1
 1   (see, e.g., ECF Nos. 17, 20), further supports a finding that plaintiff was capable of filing an
 2   amended complaint in a timely fashion, yet has failed to do so.
 3          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 4   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 9   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
10   objections within the specified time may waive the right to appeal the District Court’s order.
11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   DATED: September 30, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
